ON MOTION TO DISMISS APPEAL
PER CURIAM.
The trial court having concluded that its order on motion to compel was not disposi-tive of the case, the appeal is dismissed. Pursuant to the procedure suggested in Gray v. State, 379 So.2d 435 (Fla. 2d DCA 1980), the trial court shall allow appellant thirty days from the date of this order within which to file a motion to withdraw her plea. The trial court shall grant such motion unless the state is able to establish prejudice as a result of the delay engendered by this appeal. Should appellant not be allowed to withdraw her plea, she may seek review of the order denying withdrawal by filing a new appeal in this court.
ANSTEAD, BERANEK and GLICK-STEIN, JJ., concur.